Citation Nr: 1516242	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  13-10 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals of a left femoral neck stress fracture, status-post open reduction internal fixation (ORIF), with scar (left hip disability).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 2006 to May 2007.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2009 Rating Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted a 20 percent rating for the Veteran's residuals of a left femoral neck stress fracture, status-post ORIF, with scar.  The Veteran's file was transferred to the Wichita, Kansas, RO in October 2013.  

The Board has reviewed the Veteran's paper claims file as well as the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the Veteran's claim for an increased rating for her service-connected residuals of a left femoral neck stress fracture, status-post ORIF, with scar, within the "Appellant's Brief" filed by the Veteran's representative in January 2015, the representative stated that the Veteran "warrants an increased rating for her left hip condition, and asserts her condition has become worse since the December 20, 2013, VA examination."  It was also contended by the representative that the Veteran "asserts she warrants an examination that takes into consideration how her flare-ups add additional loss of range of motion, fatigue, weakness, and painful motion.  [The Veteran] asserts she has a marked hip disability, and that she has lost additional range of motion in her flexion and extension."  The most recent VA examination of record was conducted in December 2013.  

In view of the foregoing, the Board concludes that the Veteran's increased-rating claim must be remanded for the Veteran to be scheduled for an updated VA examination to determine the current severity of her service-connected left hip disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); 38 C.F.R. § 3.327(a) (2014) (duty to provide a thorough and contemporaneous examination is triggered when the "evidence indicates there has been a material change in a disability or that the current rating may be incorrect").  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records of the Veteran and associate them with the file. 

2.  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of her service-connected left hip disability.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The entire claims file, including a copy of this Remand, should be made available to, and reviewed by, the VA examiner.  The examiner should report the extent of the Veteran's residuals of a left femoral neck stress fracture, status-post ORIF, with scar.  A rationale should be given for all opinions and conclusions rendered.  

The examiner must address whether there is any weakened movement, incoordination, excess fatigability, or pain on movement.  The functional impairment due to weakened movement, incoordination, excess fatigability, or pain on movement must, if feasible, be assessed in terms of additional degrees of limitation of motion lost.

The examiner should also identify all scars associated with the left hip disability and discuss their status (to include residual and surgical scars), addressing any pain or other symptomatology.

3.  The AOJ must review the examination report to ensure that it is in complete compliance with this remand.  If deficient in any matter, the RO must implement corrective procedures at once.  

4.  After completion of the foregoing and all other necessary development, the AOJ should readjudicate the issue of entitlement to an increased rating for residuals of a left femoral neck stress fracture, status-post ORIF, with scar.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the appropriate time period within which to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




